******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  DONNA L. KACHNOWSKI v. ADMINISTRATOR,
     UNEMPLOYMENT COMPENSATION
               ACT ET AL.
                (AC 36199)
                 Beach, Keller and Harper, Js.
        Argued March 11—officially released July 21, 2015

(Appeal from Superior Court, judicial district of New
London, Hon. Thomas F. Parker, judge trial referee.)
  Donna L. Kachnowski, self-represented, the appel-
lant (plaintiff).
  Krista Dotson O’Brien, assistant attorney general,
with whom, on the brief, were George Jepsen, attorney
general, and Philip M. Schulz, assistant attorney gen-
eral, for the appellee (named defendant).
                         Opinion

   PER CURIAM. The self-represented plaintiff, Donna
L. Kachnowski, appeals from the judgment of the Supe-
rior Court dismissing her appeal from the decision of
the Employment Security Board of Review (board).1 On
appeal, the plaintiff claims: (1) ‘‘the [board] improperly
handled [her] appeal when it certified the appeal to the
Superior Court and failed to comply with Practice Book
§ 22-1 . . . and . . . [§] 31-237g-51 [of the Regulations
of Connecticut State Agencies]’’; (2) ‘‘the [board] erred
in [not] certifying all pertinent file records concerning
the appeal to the Superior Court as pursuant to . . .
§ 31-237g-1 (b) [of the Regulations of Connecticut State
Agencies] and the Superior Court erred in ignoring the
plaintiff’s argument that the board failed to do so’’; (3)
‘‘the board failed to respond to, file and certify [her]
motion to correct to the Superior Court, as required by
Practice Book §§ 22-4, 22-7 and 22-8, and . . . the Supe-
rior Court erred in dismissing [her] argument regarding
it [because the] exclusion of this motion precluded fur-
ther review of the facts by the court’’; (4) ‘‘[the board]
failed to follow the guidelines of . . . § 31-236-26d [of
the Regulations of Connecticut State Agencies] and the
plaintiff did not commit wilful misconduct in the course
of employment and, therefore, was eligible for unem-
ployment benefits’’; and (5) ‘‘the Superior Court erred
in making a judgment of dismissal in [her] case . . . .’’
Based on our review of claims four and five, we affirm
the judgment of the Superior Court.2
   The following facts, as found by an appeals referee
and adopted by the board, and procedural history are
relevant to the resolution of the plaintiff’s fourth and
fifth claims. The plaintiff was a project coordinator
for her employer, Tsunami Tsolutions, LLC (employer),
until the termination of her employment on January 11,
2012. Prior to her termination, the employer scheduled
numerous meetings with the plaintiff to discuss her
excessive absences. The plaintiff did not attend the final
scheduled meeting on January 11, 2012. In turn, she
received a notice of termination. The listed reasons
for termination included refusal to report to work on
January 11, 2012, refusal to attend a mandatory person-
nel meeting on January 11, 2012, continuing resistance
to communicate effectively with the employer, refusal
to follow the employer’s policies, refusal to take direc-
tion from supervisor personnel, and refusal to conduct
herself in a professional manner.
   The plaintiff filed her initial claim for unemployment
compensation benefits on January 17, 2012, with an
effective date of January 15, 2012. The defendant
Administrator of the Unemployment Compensation Act
denied the claim, and the plaintiff appealed the decision
to an appeals referee (referee). After conducting a hear-
ing, the referee affirmed the decision on June 22, 2012,
and made forty findings of fact, which included, but
were not limited to, the reasons for the mandatory per-
sonnel meeting, her subsequent refusal to attend the
mandatory personnel meeting, and her termination. On
July 2, 2012, the plaintiff filed a motion to reopen the
referee’s decision, which was denied on July 5, 2012.
Thereafter, the plaintiff appealed to the board.
   The board adopted the findings of the referee, and
affirmed the referee’s decision on January 28, 2013. The
board stated: ‘‘We concur in the referee’s determination
that the employer discharged the [plaintiff] based on
her failure to comply with its directive to attend a man-
datory January 11, 2012 personnel meeting. An employ-
ee’s failure to follow an employer’s reasonable directive
constitutes wilful misconduct where there is no good
cause for the employee not to comply with that
directive.’’
   On February 19, 2013, the plaintiff petitioned the
board to review its decision and filed a motion to reopen
the board’s decision, a motion to correct the board’s
findings, and an appeal to the Superior Court. In its May
6, 2013 decision on the plaintiff’s petition for review, the
board denied the plaintiff’s motion to reopen. On May
20, 2013, the record was certified to the Superior Court.
On July 2, 2013, the defendant filed a motion for judg-
ment arguing that it was entitled to judgment in its favor
because the court was bound by the board’s findings of
fact and, on the basis of those findings, the plaintiff
could not demonstrate that its decision was unreason-
able, arbitrary, or illegal. On July 12, 2013, the plaintiff
filed an untimely motion to correct findings from the
board’s decision. Pursuant to Practice Book § 22-4,3 a
motion to correct must be filed within two weeks after
the certification of the record to the court. Because the
record was certified on May 20, 2013, this filing was
untimely. On July 15, 2013, the court granted the defen-
dant’s motion for judgment and dismissed the plaintiff’s
appeal. The plaintiff filed a motion to reargue, which
the court denied on September 20, 2013. This appeal
followed.
   ‘‘When considering an appeal from the board, we
have stated that [a] plaintiff’s failure to file a timely
motion [to correct] the board’s findings in accordance
with [Practice Book] § 22-4 prevents further review of
those facts found by the board. . . . In the absence of
a motion to correct the findings of the board, the court
is not entitled to retry the facts or hear evidence. It
considers no evidence other than that certified to it by
the board, and then for the limited purpose of determin-
ing whether . . . there was any evidence to support in
law the conclusions reached. [The court] cannot review
the conclusions of the board when these depend upon
the weight of the evidence and the credibility of wit-
nesses.’’ (Internal quotation marks omitted.) Davis v.
Administrator, Unemployment Compensation Act,
155 Conn. App. 259, 262–63, 109 A.3d 540 (2015). ‘‘Judi-
cial review of the conclusions of law reached adminis-
tratively is also limited. The court’s ultimate duty is
only to decide whether, in light of the evidence, the
board of review has acted unreasonably, arbitrarily,
illegally, or in abuse of its discretion.’’ (Internal quota-
tion marks omitted.) Lantieri v. Administrator, Unem-
ployment Compensation Act, 136 Conn. App. 174, 183,
43 A.3d 815 (2012).
   The board, in its adoption of the referee’s findings,
found that the employer discharged the plaintiff for
deliberate misconduct by not attending a mandatory
personnel meeting on January 11, 2012, which in turn
disqualified her from receiving unemployment compen-
sation benefits pursuant to General Statutes § 31-23 (a)
(2) (B).4 The board accepted the credibility of the
employer’s witness regarding the existence of the man-
datory personnel meeting that the plaintiff did not
attend on January 11, 2012, and found that there was
‘‘nothing in the existing record that would compel us to
overturn the referee’s credibility determination.’’5 The
board found that prior to this missed meeting, the plain-
tiff had a previous action plan for performance improve-
ment put into place on December 16, 2011, for failure
to attend another personnel related meeting with the
employer. Further, the board stated that ‘‘the parties
have not offered any argument in support of or in oppo-
sition to the appeal which would disturb the referee’s
findings of fact.’’ On the basis of the foregoing, we
conclude that there was ample evidence to support the
conclusions reached by the board in its review of the
referee’s decision, and, therefore, the court properly
concluded that the board’s ruling was not arbitrary,
capricious, or contrary to law. See Davis v. Adminis-
trator, Unemployment Compensation Act, supra, 155
Conn. 263. Accordingly, the court properly dismissed
the plaintiff’s appeal.
      The judgment is affirmed.
  1
     In addition to the Administrator of the Unemployment Compensation
Act, the plaintiff’s employer, Tsunami Tsolutions, LLC, also was named
as a defendant, as was the Employment Security Appeals Division. For
convenience, we refer in this opinion to the Administrator of the Unemploy-
ment Compensation Act as the defendant. Tsunami Tsolutions, LLC, via a
letter dated December 4, 2014, adopted the appellate brief of the defendant.
The Employment Security Appeals Division is not a party to this appeal.
   2
     We decline to review the plaintiff’s first three claims, as they are inade-
quately briefed. ‘‘It is well settled that [w]e are not required to review claims
that are inadequately briefed. . . . We consistently have held that [a]nalysis,
rather than mere abstract assertion, is required in order to avoid abandoning
an issue by failure to brief the issue properly. . . . [F]or this court judi-
ciously and efficiently to consider claims of error raised on appeal . . . the
parties must clearly and fully set forth their arguments in their briefs. We
do not reverse the judgment of a trial court on the basis of challenges to
its rulings that have not been adequately briefed. . . . The parties may not
merely cite a legal principle without analyzing the relationship between the
facts of the case and the law cited. . . . [A]ssignments of error which are
merely mentioned but not briefed beyond a statement of the claim will be
deemed abandoned and will not be reviewed by this court.’’ (Internal quota-
tion marks omitted.) Clelford v. Bristol, 150 Conn. App. 229, 233, 90 A.3d
998 (2014).
   3
     Practice Book § 22-4 provides: ‘‘If the appellant desires to have the finding
of the board corrected, he or she must, within two weeks after the record
has been filed in the superior court, unless the time is extended for cause
by the board, file with the board a motion for the correction of the finding
and with it such portions of the evidence as he or she deems relevant and
material to the corrections asked for, certified by the stenographer who
took it; but if the appellant claims that substantially all of the evidence is
relevant and material to the corrections sought, he or she may file all of it,
so certified, indicating in the motion so far as possible the portion applicable
to each correction sought. The board shall forthwith upon the filing of the
motion and of the transcript of the evidence, give notice to the adverse
party or parties.’’
   4
     General Statutes § 31-236 (a) provides in relevant part: ‘‘An individual
shall be ineligible for benefits . . . (2) . . . (B) if, in the opinion of the
administrator, the individual has been discharged or suspended for . . .
wilful misconduct in the course of the individual’s employment . . . .’’
   5
     The board did modify one finding of fact stating: ‘‘in finding of fact no.
12 we substitute the dates ‘December 12, 2011 and December 13, 2011’ for
the dates ‘Monday December 12, 2011 and December 12, 2011.’ ’’ This fact
is inconsequential to the plaintiff’s appeal.